Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 04/09/2021 has been entered. The examiner will address Applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of viewing real estate properties.  These activities are identified as social activities, which is categorized as managing personal behavior or relationships or interactions between people.  They can also be categorized as marketing or sales activities or behaviors, which is categorized as a commercial or legal interaction.  Both of these 
Regarding claim 1, the abstract idea is defined by the elements of:
a method for online showings of real estate properties, the method comprising: receiving a search request, from a user, for at least one property that includes parameters of real estate properties input by the user;
identifying, the at least one property to the user based on the parameters of real estate properties, 
receiving, a request from the user, for a remote live showing of the at least one property; 
scheduling with an agent, an appointment for the agent to provide a video based showing of the at least one property, 
streaming a live video stream of the video based showing of the at least one property; and,
 joining, the user, at the scheduled appointment, to the remote live showing of the at least one property through the live video stream.
These claims describe actions necessarily involved in the relationship of a real estate property viewer (user) and an agent showing the property.  The activities of the agent include marketing (showing) the property and further define the commercial interaction.  
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a webserver;
a search engine;
an application programming interface (API).
These additional elements simply instruct one to practice the abstract idea of the social activities and marketing or sales activities, utilizing a webserver, a search engine, and an API to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B.
Dependent claims 2 – 11 contain further embellishments to the same abstract idea found in claim 1.  They define information about the user (buyer or renter) or a property the user is interested in.  Scheduling activities are defined as more of the social activities or sales activities, which is the abstract idea itself.  Joining and rejoining a streaming show 
Therefore, for the reasons set above, claims 1 – 11 are directed to an abstract idea without integration into a practical application and without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dickson (US20150170301), hereinafter, Dickson, in view of Woodard (20160364928), hereinafter Woodard, further in view of Venema, (US20160308922), hereinafter Venema.
Regarding claim 1, Dickson discloses a method for real estate searches and a system that utilizes a webserver and an application programming interface (API.)  Specifically, Dickson details a processing server, at [0017 and Figure 1], a property database processing server, at [0022 and Figure 7], and an API, at [0088.]  In Dickson’s system, “the processing server 104 also includes a processing unit 122, which may identify the client device and associated preferences and match the client 102 to a property listing in a property database.”  See [0061], and “the processing unit 122 may match client preferences of a client 102 from the profile database 114 with properties in 
Dickson further discloses a method for real estate property searching in which users search for specific properties based on their desired attributes (parameters). For example, Dickson’s system has the client (user) “provide the system with key information, the collection of which may be referred to as a client profile . . .”, at [0035.] This key information includes “individualized preferences for a set of attributes for properties the client would find potentially desirable, at [0037], and “property attributes are characteristics specific to an individual property”, at [0046.]
	Not disclosed by Dickson is a request for a remote live showing; scheduling with an agent, an appointment for the agent to provide a video based showing of the at least one property, streaming a live video stream of the video based showing of the at least one property; and joining, the user through the API at the scheduled appointment, to the remote live showing of the at least one property through the live video stream.
	However, Woodard discloses a real estate showing scheduling system, including a central computer database that stores important access data, including “identifications of the electronic key device and the key device holder, e.g., the Showing Agent ID, access date and time, property identification (Listing ID), etc.”, at [0006.] “An appointment for a showing is scheduled by a user, such as, for example, a buyer's agent, a seller's agent, or a buyer interested in the property. The appointment includes a date, time, and an 
Agent notification takes place when “the showing management system transmits the showing appointment data directly to an electronic key device that has been assigned to the showing agent who is scheduled to show the property”, at [0059.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for scheduling a showing (live or remote) per the method in Woodard to view (live or remote) the properties discovered in Dickson’s system and method as this is the best way to obtain a user desired appointment time to participate in a showing (live or remote.)  It is also improves the efficiency of the process in that Dickson’s system already utilizes the same system components.  
	Lastly, Venema describes a system and method for real-time (live) remote viewing (showing) of real estate, beginning at [0014.] There is a “distributed data processing system that may be used to remotely show real estate property.” [See also Figure 1.] “The audio/video recording device records audio and video as a local viewer tours a property. The local viewer may be a prospective buyer, a seller, a real estate agent or any other person. The recorded audio and video information are streamed by the local peer to other peers in the distributed data processing system 10.” See [0015.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for real-time (live) remote viewing (showing) of real estate properties per the method in Venema as one of the methods of viewing the properties discovered in Dickson’s system and method because this as an obvious format 
	Regarding claim 2, Dickson further discloses  contact information of the user when detailing “the system has the client (user) “provide the system with key information, the collection of which may be referred to as a client profile that is associated with a client identification code”, at [0035], and “The client identifier 204 may be an identification number, user name, email address, name, street address, phone number, social security number, randomly generated identification number, or any other identifying value associated with the client 102”, at [0074.]
	Regarding claim 3, Dickson further discloses, “property attributes may include the number of bedrooms, bathrooms, and other rooms in a building, the price, the assessed value, the type of property, the size of the building, and the size of the lot”, at [0046.]
	Regarding claims 4 and 5, the combination of Dickson, Woodard, and Venema, discloses all the limitations of claim 1, above.  Woodard further discloses “a real estate showing scheduling system, including a central computer database that stores important access data, including “identifications of the electronic key device and the key device holder, e.g., the Showing Agent ID, access date and time, property identification (Listing ID), etc.”, at [0006.] “An appointment for a showing is scheduled by a user, such as, for example, a buyer's agent, a seller's agent, or a buyer interested in the property. The appointment includes a date, time, and an identifier for an authorized user”, at [0015.] Furthermore, Woodard’s system “further comprises a showing scheduling system for scheduling real property showings”, at [0017.]  Agent notification takes place when “the showing management system transmits the showing appointment data directly to an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for date and time scheduling per the method in Woodard to schedule showings for the properties discovered in Dickson as this is the best way to obtain a desired appointment time to participate in the showings. Allowing the multiple parties to schedule and/or attend is the most efficient way to schedule these showings. 
	Regarding claim 6, the combination of Dickson, Woodard, and Venema, discloses all the limitations of claim 1, above.  Dickson further discloses, “the processing server 104 may transmit offers and other communications to and from the property owner”, at [0052], and “the transmitting unit then sends 1190 the communication to the client.”, at [0065 and Figure 2.]  
	Regarding claims 8 – 11, the combination of Dickson, Woodard, and Venema, discloses all the limitations of claim 1, above.  Venema further discloses the user can rejoin the remote live showing after leaving on a condition that the remote live showing is still active, receiving a notification about the remote live showing before it begins, and buyer or renter.
First, Venema describes a user logging into the system using an authorized viewing identification. See [0022.] Venema teaches that the logging into the system is the method to join a showing. Venema also teaches multiple viewers, all logging into the viewing. See [0016.] It can be construed that if a user logs off a showing, they would be 
Second, receiving a notification in the claimed language of the instant application is again considered to be met by Venema when describing the logging in using authorized viewing identification. See [0022.] The user must use this information before the showing in order to log in; therefore, the user must have this information prior to the showing.
Venema further discloses buyer or renter when detailing, “The local viewer may be a prospective buyer, a seller, a real estate agent or any other person. See [0015.] Any other person construed as being a renter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow joining a scheduled viewing the method in Venema when viewing properties discovered in Dickson as this is the most effective manner in which to attend the showings.  A user would want to participate in the duration of a showing (if interested) if they went to toe effort to schedule the showing.  Notifying a participant of an upcoming event (showing) is an obvious next step as a courtesy reminder to attend the event.  This makes all the attendees' time and efforts effective.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dickson, in view of Woodard, in view of Venema, further in view of Jun (US20040125933), hereinafter, Jun.
As to claim 7, the combination of Dickson, Woodard, and Venema discloses all the limitations of claim 1, above. Not disclosed is wherein the one user is notified of how many other attendees are viewing the remote live showing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to show how many other attendees are viewing the meeting (on-line showing) as described in Jun and apply this method to the specific property showings occurring per Venema because this allows all participants to see the volume of other viewers, which is indicative of the amount of interest. Knowing the amount of interest in a property is keen information for a potential buyer.


Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive.  Applicant’s arguments, beginning on page 5, discusses 35 USC § 101, and seeks reconsideration. Examiner respectfully disagrees that the prior rejection is moot based on the reasoning below.  
Amended claims 1 – 11 were reviewed per the eligibility analysis as directed by the 2019 PEG (all steps, all prongs) and the claimed language is directed to an abstract idea without integration into a practical application and without reciting significantly more.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of viewing real estate properties.  These activities are identified as social activities, which is categorized as managing personal behavior or relationships or interactions 
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe: a webserver; a search engine; and, an application programming interface (API).  These additional elements simply instruct one to practice the abstract idea of the social activities and marketing or sales activities, utilizing a webserver, a search engine, and an API to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).  Consideration under Step 2A, Prong Two requires the use of considerations (e.g. improving technology) that integrates the judicial exception into a practical application.  Applicant is using generic components - a webserver; a search engine; and, an application programming interface (API) – in their usual manner so that the method amounts to mere instructions to implement the abstract idea on a computer.  Applicant’s argument on page 6 that the combination of the abstract idea and the generic elements integrate the abstract idea into a practical application through technology is not persuasive.  
For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).  It is further noted Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B.  Therefore, Applicant’s argument on page 7 that the combination of the abstract idea and the generic elements integrate the abstract idea into a practical application through technology is not persuasive.

Applicant next argues prior rejections under 35 U.S.C. § 103 with respect to claims 1 – 20.
As to claims 1 – 11, Applicant’s arguments are moot in view of the new grounds of rejections applied to the claims. 
As to claims 12 – 20, Applicant has cancelled claims 12 – 20, thus rendering the prior rejection moot.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687